Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered on June 25, 1991, convicting defendant, after a jury trial, of jostling, and sentencing him to a term of 1 year, unanimously affirmed.
The trial court did not abuse its discretion in deciding the Sandoval motion. Inquiry into the prior larceny and robbery convictions was particularly probative of defendant’s credibility because the incidents indicated defendant’s willingness to put his own interest ahead of those of his victims and the community (see, People v Foster, 156 AD2d 252, 252-253, lv denied 75 NY2d 868). Although the two convictions were not recent, inquiry is not inappropriate if their bearing on defendant’s credibility is still relevant (see, People v Yeaden, 156 AD2d 208, lv denied 75 NY2d 872). Nor does any similarity of the prior crimes to the present crime charged immunize defendant, in these circumstances, from inquiry concerning the prior convictions (People v Aiken, 162 AD2d 106, 107, lv denied 76 NY2d 851). Finally, even assuming that the trial court’s Sandoval ruling was improper, such error was harmless in light of the overwhelming evidence of defendant’s guilt (People v Bryant, 72 AD2d 568). Concur — Sullivan, J. P., Carro, Rosenberger and Rubin, JJ.